UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 20, 2010 (Commission File Number) Exact names of registrants as specified in their charters, address of principal executive offices, telephone number and state of incorporation (IRS Employer Identification No.) 1-3274 FLORIDA POWER CORPORATION 59-0247770 d/b/a Progress Energy Florida, Inc. 299 First Avenue North St. Petersburg, Florida 33701 Telephone: (727) 820-5151 State of Incorporation: Florida None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective September 20, 2010, the Board of Directors of Florida Power Corporation d/b/a Progress Energy Florida, Inc. (the “Company”), by unanimous approval, amended Section 3.5 of the Company’s By-Laws to provide for the removal of any director or the entire Board of Directors by the shareholderseither with or without cause. Shareholder approval was not required for this amendment.A copy of the Company’s Amended and Restated By-Laws is being filed herewith as Exhibit 3.1 and is incorporated into this Item 5.03 by reference. Section 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (d)EXHIBITS. Amended and Restated By-Laws of Florida Power Corporation d/b/a Progress Energy Florida, Inc., as amended September 20, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. Registrant /s/ David B. Fountain By: David B. Fountain Corporate Secretary Date:September 20, 2010 INDEX TO EXHIBITS Exhibit No. Description Amended and Restated By-Laws of Florida Power Corporation d/b/a Progress Energy, Florida, Inc., as amended September 20, 2010.
